Citation Nr: 0924447	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle condition.

2.  Entitlement to service connection for right ankle 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ankle condition.

4.  Entitlement to service connection for left ankle 
condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

6.  Entitlement to service connection for pes planus.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hallux valgus, left.

8.  Entitlement to service connection for hallux valgus, 
left.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hallux valgus, right.

10.  Entitlement to service connection for hallux valgus, 
right.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hammer toe, second, left.

12.  Entitlement to service connection for hammer toe, 
second, left.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bunions, left foot.

14.  Entitlement to service connection for bunions, left 
foot.

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bunions, right foot.

16.  Entitlement to service connection for bunions, right 
foot.

17.  Entitlement to service connection for arthritis of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issues of entitlement to service connection for right 
ankle condition; entitlement to service connection for left 
ankle condition; entitlement to service connection for pes 
planus; entitlement to service connection for hallux valgus, 
left; entitlement to service connection for hallux valgus, 
right; entitlement to service connection for hammer toe, 
second, left; entitlement to service connection for bunions, 
left foot; entitlement to service connection for bunions, 
right foot; and entitlement to service connection for 
arthritis of the feet, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1982 rating decision, the RO denied the 
Veteran's claim of service connection for hallux valgus, pes 
planus, hammer toe, right and left ankle conditions, and 
right and left bunions; the RO notified the Veteran of the 
decision and of his appellate rights, but he did not appeal 
the determination and it became final.

2.  Evidence submitted since the June 1982 denial bears 
directly and substantially upon the specific matter under 
consideration and the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's hallux valgus, pes planus, hammer toe, and right 
and left ankle conditions claims.

3.  The evidence submitted subsequent to the June 1982 rating 
decision is not duplicative or cumulative of previously 
considered evidence and it raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for right and left bunions.

4.  The Veteran's preexisting pes planus disability was 
permanently aggravated by the Veteran's active service.


CONCLUSIONS OF LAW

1. The RO's June 1982 decision that denied service connection 
for hallux valgus, pes planus, hammer toe, right and left 
ankle conditions, and right and left bunions is final.  38 
U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1981).

2. The evidence received subsequent to the June 1982 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for hallux 
valgus, pes planus, hammer toe, right and left ankle 
conditions, and right and left bunions, have been met.  38 
U.S.C.A. §§ 5108, 7104 (West 1991, West 2002); 38 C.F.R. § 
3.156 (2000, 2008).

3.  Preexisting pes planus was permanently aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applications to Reopen the Veteran's Claims of 
Entitlement to Service Connection for Hallux Valgus, Pes 
Planus, Hammer Toe, and Right and Left Ankle Conditions

In a June 1982 RO rating decision, the Veteran's claims of 
entitlement to service connection for hallux valgus, pes 
planus, hammer toe, and right and left ankle conditions were 
denied on the basis that the conditions preexisted service 
and were not aggravated in service.  At the time of the June 
1982 RO rating decision the pertinent evidence of record 
included the Veteran's service treatment records.

The June 1982 RO rating decision became final based on the 
evidence then of record.  38 U.S.C. § 4005 (c); 38 C.F.R. §§ 
3.104, 19.118, 19.153.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed before August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran filed his application to reopen claims of 
entitlement to service connection for hallux valgus, pes 
planus, hammer toe, and right and left ankle conditions in 
June 1983.  The pertinent evidence received subsequent to the 
June 1982 RO rating decisions includes a statement by Dr. 
B.M. opining that the rigors of the Veteran's physical 
activity in service contributed significantly to his 
degenerative foot conditions.  The Board finds that the 
evidence submitted since June 1982 RO rating decision is new 
in that it was not associated with the claims folder prior to 
the June 1982 RO rating decision and material because it 
would probably change the outcome of the prior denial.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claims of entitlement 
to service connection for hallux valgus, pes planus, hammer 
toe, and right and left ankle conditions, has been received 
and, therefore, the appeal must be granted.

As the claims for entitlement to service connection for 
hallux valgus, pes planus, hammer toe, and right and left 
ankle conditions have been reopened the Board will not 
discuss whether proper notice regarding reopening was issued

II.  Applications to Reopen the Veteran's Claims of 
Entitlement to Service Connection for Bilateral Bunion 
Conditions

In a June 1982 RO rating decision, the Veteran's claims of 
entitlement to service connection for right and left bunions 
were denied on the basis that the Veteran's condition 
preexisted service and was not permanently aggravated by the 
Veteran's service.  At the time of June 1982 RO rating 
decision the pertinent evidence of record included the 
Veteran's service treatment records.
 
The June 1982 RO rating decision became final based on the 
evidence then of record.  38 U.S.C. § 4005 (c); 38 C.F.R. §§ 
3.104, 19.118, 19.153.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for right and left bunions 
in April 2003.  The pertinent evidence received subsequent to 
the June 1982 RO rating decisions includes a statement by Dr. 
B.M. opining that the rigors of the Veteran's physical 
activity in service contributed significantly to his 
degenerative foot conditions.  The Board finds that the 
evidence submitted since June 1982 RO rating decision is new 
in that it was not associated with the claims folder prior to 
the June 1982 RO rating decisions and is material in that it 
raises a reasonable possibility of substantiating the 
Veteran's claims of entitlement to service connection for 
right and left bunions because it indicates that the 
Veteran's conditions were contributed to significantly by the 
Veteran's active service.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claims of entitlement 
to service connection for right and left bunions has been 
received and the applications to reopen are granted.

As the claims for entitlement to service connection for right 
and left bunions have been reopened the Board will not 
discuss whether proper notice regarding reopening was issued.




III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Thus, 
"a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).]

The Veteran seeks entitlement to service connection for pes 
planus.  The Veteran contends that his current bilateral pes 
planus was exacerbated by his active duty service.

The Veteran's service treatment records reveal that the 
Veteran was not diagnosed with pes planus upon examination at 
entry into active service in August 1981.  Subsequently, the 
Veteran was released from service following a Medical 
Evaluation Board dated in April 1982.  The Medical 
Examination Board found the Veteran to be unsuited for 
military service due to bilateral flatfoot.  The Medical 
Examination Board noted that the Veteran's bilateral flatfoot 
preexisted service and was not aggravated by the Veteran's 
active duty.

Subsequently to separation from service, Dr. W.J.L. rendered 
the opinion in a letter dated in December 1985 that there was 
no doubt that the Veteran should not have been accepted in 
the military because of his rigid flatfeet and that there was 
"no doubt that the military maneuvers helped to exacerbate 
his already congenital flatfeet and progress ligamentous 
laxity and resultant chronic ankle sprains."

In light of the evidence, the Board finds that entitlement to 
service connection for pes planus is warranted.  First, the 
Board notes that upon examination at entry into active 
service, the Veteran was not noted to have any pes planus.  
As such, the presumption of soundness attaches and VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Board notes that 
the Medical Examination Board found that the Veteran was 
unsuited for military service and Dr. W.J.L. report noted 
that the Veteran's pes planus preexisted service.  As such, 
the Board finds there is clear and unmistakable evidence that 
the Veteran's pes planus disability preexisted service.  
However, while the Medical Examination Board indicates that 
the Veteran's pes planus disability was not aggravated by the 
Veteran's active service, Dr. W.J.L. rendered the opinion 
that the Veteran's military service no doubt aggravated the 
Veteran's pes planus condition.  As such, the presumption of 
aggravation has not been rebutted by clear and unmistakable 
evidence.  The evidence in support of the Veteran's claim 
that his pes planus disability was permanently aggravated by 
his active service is at least in equipoise with the evidence 
that there Veteran's condition was not permanently 
aggravated.  Therefore, entitlement to service connection for 
pes planus is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for right ankle condition is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for left ankle condition is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for pes planus is granted.

Entitlement to service connection for pes planus is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for hallux valgus, left, is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for hallux valgus, right, is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for hammer toe, second, left, is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bunions, left foot, is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bunions, right foot, is granted.


REMAND

The Veteran seeks entitlement to service connection for right 
ankle condition; entitlement to service connection for left 
ankle condition; entitlement to service connection for hallux 
valgus, left; entitlement to service connection for hallux 
valgus, right; entitlement to service connection for hammer 
toe, second, left; entitlement to service connection for 
bunions, left foot; entitlement to service connection for 
bunions, right foot; and entitlement to service connection 
for arthritis of the feet.  The Veteran contends that these 
conditions are due to his active duty service.

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his right and left ankle conditions; right and 
left hallux valgus; right and left foot bunions; and 
arthritis of the feet.  Under 38 U.S.C.A. § 5103A(d)(2) (West 
2002), VA must provide a medical examination and/or obtain a 
medical opinion when there is:  (1) competent evidence that 
the Veteran has a current disability (or persistent or 
recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and 
(4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is currently diagnosed with the above disorders 
and the report of a Medical Examination Board reveals that 
the Veteran was discharged from service due to bilateral 
hallux valgus and left foot hammer toe.  Dr. W.J.L. reported 
that the Veteran's degenerative foot conditions were most 
certainly exacerbated by the Veteran's active service.  As 
such, the Board must afford the Veteran an examination 
regarding his current conditions.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this award of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998) (when VA put on notice of SSA records prior to 
issuance of final decision, Board must seek to obtain 
records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim); Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Therefore, this appeal must be 
remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo an examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

*	The examiner is asked to diagnose 
all existing ankle and foot 
conditions and express an opinion as 
to when the Veteran's ankle and foot 
conditions first manifested (i.e., 
prior to service, in service, or 
after service).  

*	If the examiner determines that the 
Veteran's ankle and/or foot 
conditions first manifested prior to 
service, the examiner should render 
an opinion on whether the ankle 
and/or foot conditions undebatably 
pre-existed service.  

*	If the ankle and/or foot conditions 
undebatably pre-existed service, the 
examiner is asked to indicate 
whether there was a permanent 
increase in the severity of the 
ankle and/or foot conditions during 
service.  

*	If the examiner answers this 
question affirmatively, the examiner 
is then asked to express an opinion 
as to whether the increase in 
severity in service was undebatably 
due to the natural progress of the 
disorder.  

*	If the examiner determines that the 
Veteran's ankle and/or foot 
conditions did not exist prior to 
service, the examiner should 
indicate whether it is at least as 
likely as not (a probability of 50 
percent or greater) that a current 
ankle and/or foot conditions is/are 
related to service.  The examiner's 
attention is specifically directed 
to the service treatment records 
which reference these conditions.  
The examiner must provide a complete 
rationale any stated opinion.

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


